DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 3 November 2021 is hereby acknowledged. Claims 1, 2, 4-8, and 10-14 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 3 November 2021. In particular, claims 1 and 6 have been amended to require the use of an epoxy imbibed thermoplastic polymer dispersion. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4-8, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 1,089,527 (“Domsjo”) in view of US 2012/0301621 (“Dombrowski”).
	As to claim 1, Domsjo teaches a wood treatment, thus a treated cellulosic material. Since the material, wood, is the same as recited, it is presumed to be porous. Domsjo teaches impregnating the material with a polyhydrdic alcohol (1:60-65), that is, a polyol, specifically a water soluble polyol (2:105-110), followed by forming a retention improvement agent (1:65-70). While epoxy is not exemplified, Domsjo teaches the retention agent may be a reacted product of a thermosetting resin (3:45-50), that may epoxy resin, with hardening catalyst (3:75-86), thus a reaction product of at least an epoxy resin and curing agent or catalyst. Domsjo teaches reacting the retention improving agent, such as epoxy resin is reacted with polyol (3:44-51). While Domsjo does not state whether the reaction includes the 
Domsjo teaches that the precursor to the retention improvement agent, which may be an epoxy, may be dispersed in water (1:45-55), and teaches that the retention improvement agent may be thermoplastic (3:20-45), but does not state that the epoxy is from an aqueous dispersion comprising epoxy imbibed thermoplastic polymer. However, Dombrowski teaches the curable epoxy resin may be delivered in a form of epoxy imbibed thermoplastic polymer (abstract), and the same may be used for sealing (para. 0009). As such, the use of epoxy resin in the recited form is an obvious modification of the method of Domsjo for introducing retention agents into wood.
	As to claim 2, while Domsjo does not state that the polyhydric alcohol is part of the reaction product, Domsjo teaches polyethylene glycol (2:105-110).
	As to claim 4, Domsjo is not limiting to epoxy resins, but does not recite the specific types of epoxy. However, Dombrowski lists the same types of epoxy resins are suitable for the epoxy imbibed thermoplastic polymer, and as such, the use of such epoxy resins is obvious given the teaching of Dombrowski of their suitability for sealing purposes.
	As to claim 5, Domsjo does not teach the epoxy imbibed thermoplastic polymer dispersion derived from acrylic latex. However, Domsjo teaches the use of acrylic latex for the epoxy imbibed thermoplastic polymer (para. 0013, 0036), and thus the use of acrylics is an obvious modification suggested by Dombrowski.
	As to claim 6, Domsjo teaches providing wood, a cellulosic material, impregnating with a polyhydric alcohol (1:45-50), specifically a water soluble polyhydric alcohol, thus polyol (2:105-110), then forming a within the wood, thus impregnating, with a substance that acts as a retention agent 
Domsjo teaches that the precursor to the retention improvement agent, which may be an epoxy, may be dispersed in water (1:45-55), and teaches that the retention improvement agent may be thermoplastic (3:20-45), but does not state that the epoxy is from an aqueous dispersion comprising epoxy imbibed thermoplastic polymer. However, Dombrowski teaches the curable epoxy resin may be delivered in a form of epoxy imbibed thermoplastic polymer (abstract), and the same may be used for sealing (para. 0009). As such, the use of epoxy resin in the recited form is an obvious modification of the method of Domsjo for introducing retention agents into wood.
	As to claims 7 and 8, Domsjo specifically teaches and exemplifies polyethylene glycol as the water soluble polyhydric alcohol, or polyol (2:105-110; 4:90-95), and as such the use of this polyol would be obvious over Domsjo.
	As to claim 10, Domsjo is not limiting to epoxy resins, but does not recite the specific types of epoxy. However, Dombrowski lists the same types of epoxy resins are suitable for the epoxy imbibed thermoplastic polymer, and as such, the use of such epoxy resins is obvious given the teaching of Dombrowski of their suitability for sealing purposes.
	As to claim 11, Domsjo does not teach the epoxy imbibed thermoplastic polymer dispersion derived from acrylic latex. However, Domsjo teaches the use of acrylic latex for the epoxy imbibed thermoplastic polymer (para. 0013, 0036), and thus the use of acrylics is an obvious modification suggested by Dombrowski.

	As to claim 13, while not exemplified, Domsjo teaches that a hardening component, such as a catalyst, may be added simultaneously with the other treatments of the polyhydric alcohol (4:68-78), and retention agent, and as such, adding the catalyst or curing agent with the polyhydric alcohol would be an obvious modification of the process of Domsjo.
	As to claim 14, Domjso suggests that the compositions added to the wood may include additives for imparting insect, fungal, and fire retardance, or water repellence (4:39-45), and as such, the further impregnation with additives is suggested and obvious over Domsjo.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-8, and 10-14 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, the prior rejections over Domsjo have been changed to rejections over Domsjo in view of Dombrowski, as outlined above. 
Applicant’s common ownership statement under 35 USC 102(b)(2)(C) has overcome the prior rejections over WO 2017/003722 (“Chen A”). Applicant’s amendments have overcome the prior rejections over WO 2016/105595 (“Chen B”) and WO 2011/042609 (“Kiljunen”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764